Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00072-CV

                                        COUNTY OF BEXAR,
                                            Appellant

                                                  v.

           STATE NATIONAL INSURANCE COMPANY and Star Insurance Company,
                                  Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-20472
                          Honorable Solomon Casseb, III, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 21, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant filed the notice of appeal on February 2, 2012. After the appellate record was

filed, we abated the appeal until May 10, 2012 so that the parties could mediate. The abatement

was then extended to July 18, 2012. Thereafter, the court was advised that mediation was not

successful. We then ordered appellant to file a motion to dismiss the appeal, or we would

reinstate the appeal on the court’s docket and appellant’s brief would be due thirty days after the

date of the order reinstating the appeal. On September 12, 2012, we reinstated the appeal on the

court’s docket, and order appellant to file the appellant’s brief on or before October 11, 2012.
                                                                                 04-12-00072-CV


The brief was not filed. Therefore, on October 22, 2012, we ordered appellant to show cause in

writing by November 6, 2012 why the appeal should not be dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a). To date, appellant has not filed a brief or the written response

ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. See id.; see also TEX.

R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to comply with a court

order within the time provided).


                                                Phylis J. Speedlin, Justice




                                              -2-